In an action for damages due to breach of warranty, appeal is by defendant from an order denying defendant’s motion for an order directing the plaintiffs to serve an amended complaint and requiring (1) that the complaint be made more definite and certain, and (2) that the several causes of action be separately stated and numbered. Order reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs, to the extent of requiring plaintiffs to serve an amended complaint stating the approximate date of the warranty, the breach of which is relied upon as the basis of damage. IE more than one warranty is relied upon, each must be alleged in a separate cause of action. In our opinion the conflicting language of paragraphs third and fourth of the complaint makes it difficult, if not impossible, to plead in an orderly manner to the allegations. The complaint seems to convey the least possible information as to plaintiffs’ cause of action. A clearer statement would not disturb the rule that pleadings should be in concise form, nor would a clearer statement impose any hardship on the pleader. The amended complaint is to be served within ten days from the entry of the order hereon. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.